Citation Nr: 1117118	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-17 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the post operative scar caused by the liver donation with gall bladder removal, from September 1, 2004.

2.  Entitlement to an initial compensable rating for a liver donation with gall bladder removal from September 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The claimant served as a commissioned officer of the United States Public Health Service (USPHS) from September 1974 to August 2004.  See 38 C.F.R. § 3.6(b)(2) (2010) (defining active duty to include full-time duty as a commissioned officer of the USPHS).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In October 2009, the appellant testified at a hearing before the undersigned.  

In December 2009 the Board remanded the appeal for additional development.  While the appeal was in remand status, the RO in a February 2011 rating decision granted the claimant a separate, 10 percent, rating for the post operative scar caused by his the liver donation with gall bladder removal effective September 1, 2004.  

In this regard, the Board notes that the appellant's claim for a higher evaluation for his service connected liver donation with gall bladder removal is an appeal for the maximum benefit allowable by law or regulation.  See AB v. Brown, 6 Vet. App. 35 (1993); Also see West v. Brown, 7 Vet. App. 329 (1995) (en banc) (an appeal of a service connection claim includes all benefits that potentially stem from the essential elements of the claim).  Moreover, the United States Court of Appeals for Veterans Claims (Court) held in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) that while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it was possible for a claimant to have "separate and distinct manifestations" from the same injury, permitting different disability ratings.  Therefore, the Board finds that the Claimant's appeal includes all residuals from his service connected surgery including the post operative scar.  Accordingly, the Board finds that appeal before us includes both the new rating assigned the post operative scar and the rating assigned the actual liver donation with gall bladder removal. 

While the Board's December 2009 remand referred to the RO for appropriate action a claim for a compensable rating for the appellant's service connected hernia, no further action was taken on this claim while the appeal was in remand status.  Accordingly, this issue is once it is referred to the RO for appropriate action. 

The claim for a compensable rating for a liver donation with gall bladder removal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 1, 2004, the post operative scar caused by the liver donation with gall bladder removal is not deep but superficial and the scar does not cause limitation of motion of the affected part.


CONCLUSION OF LAW

Since September 1, 2004, the claimant does not meet the criteria for a higher initial evaluation for the post operative scar caused by the liver donation with gall bladder removal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

Next, the Board next notes that the claimant is challenging the initial evaluation assigned following the grant of service connection for the post operative scar.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, VA's duty to notify in this case has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including his records from Caritas Health Services.  The record also shows that the claimant was afforded VA examinations in January 2010 which, along with the addendum conducted later that same month, both satisfies the Board's December 2009 remand request and is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner provided a medical opinion as to the severity of his scar that allows VA to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The record on appeal does not include the pictures that the January 2010 VA examiner reported where taken of the scar.  The Board nonetheless finds that adjudication of the current issue may go forward without these pictures because the claimant's scar is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805 (2008) and under these rating criteria the appearance of the scar is not taken into account in rating it's severity.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The claimant and his representative assert that the appellant's post operative scar meets the criteria for a higher evaluation.  It is also requested that the claimant be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  In cases where the original rating assigned is appealed, consideration must be given to whether the claimant deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Schinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As reported above, the February 2011 decision granted service connection for the post operative scar caused by the liver donation with gall bladder removal and rated it as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from September 1, 2004.

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the claimant filed his claim in November 2004.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) provides that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) provides that superficial scars, painful on examination, warrant a 10 percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) provides that other scars are to be rated on the limitation of the affected part. 

As to a higher evaluation under Diagnostic Codes 7802, 7803, or 7804, the Board notes that the claimant is already receiving the maximum rating possible under these rating criteria.  Therefore, the claim for a higher evaluation must be denied under Diagnostic Codes 7802, 7803, or 7804 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times from September 1, 2004, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to higher evaluation under Diagnostic Code 7801, the January 2010 VA muscle examiner opined that the post operative scar did not include a loss of deep fascia or muscle substance and in the January 2010 addendum to the scar examination it was opined that the post operative scar was "superficial."  Likewise, the January 2010 VA muscle examiner opined that the post operative scar did not cause the motion in any joint to be limited.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, since the rating criteria found at Diagnostic Code 7801 only applies to "deep scars" (i.e., one associated with underlying soft tissue damage) and scars that "cause limited motion," the Board finds that Diagnostic Code 7801 is not applicable to the current claim.  Accordingly, Board finds that the claim for a higher evaluation under Diagnostic Code 7801 must be denied.  This is true at all times from September 1, 2004, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to higher evaluation under Diagnostic Code 7805, the Board notes that the record is negative for any objective medical evidence that the appellant's scar causes "limitation of the affected part."  38 C.F.R. § 4.118.  In fact, the January 2010 VA muscle examiner opined that the post operative scar did not cause the motion in any joint to be limited.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Accordingly, Board finds that the claim for a higher evaluation under Diagnostic Code 7805 must be denied.  This is true at all times from September 1, 2004, and therefore the Board need not consider staged ratings.  Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the claimant's and his representative's written statements to the RO as well as the claimant's statements to his VA examiners and the personal hearing testimony.  In this regard, the Board finds that the claimant is credible to report on what he sees and feels and others are credible to report on what they can see, such as the size of a scar.  See Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, supra.   However, neither the claimant nor his representative are competent to provide an opinion as to the scar being "deep" (i.e., one associated with underlying soft tissue damage) because special medical training is required to provide such an opinion.  Id.  Likewise, neither the claimant nor his representative opined that the scar caused limitation of any part of the appellant such as the range of motion of his hip.  The Board also finds more competent and credible the expert opinions provided by the January 2010 VA examiner than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the claimant's and his representative's written statements to the RO regarding, in substance, the rating schedule not adequately compensating the claimant for the problems caused by his post operative scar, the Board will considered the application of 38 C.F.R. § 3.321(b)(1) (2010).  Although the claimant and his representative claim that the rating schedule does not adequately compensating the claimant for the problems caused by his disability, the evidence does not objectively show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  Id.  There simply is no objective evidence that his scar, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

It is undisputed that disabilities affect employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Therefore, given the lack of objective evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell, supra.

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the claimant has never alleged that his service connected post operative scar prevented him from obtaining and/or maintaining employment.  In fact, the record shows that he is working full-timer.  Therefore, the Board finds that the current decision need not consider whether the claimant meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher initial evaluation for the post operative scar caused by the liver donation with gall bladder removal must be denied. 


ORDER

An initial evaluation in excess of 10 percent for the post operative scar caused by the liver donation with gall bladder removal is denied at all times from September 1, 2004.

REMAND

As to the claim for a compensable rating for a liver donation with gall bladder removal, the Board notes that it remanded this issue in December 2009 to, among other things, obtain answers to the following medical questions:

* * *
As to the gall bladder, . . . the examiner should provide an opinion as to whether the disability is manifested by "mild" or "severe" symptoms.

* * *

[As to the muscle injury,] the examiner should provide an opinion as to whether the disability is manifested by slight, moderate, moderately severe, or severe injury to Muscle Group XIX (support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; synergists in strong downward movements of arm (1). Muscles of the abdominal wall: (1) Rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis; (5) quadratus lumborum).

However, while the post-remand record reveals that the appellant was provided liver, gall bladder, scar, and muscle examinations in January 2010, that examiner (the Board notes that all of the examinations were conducted by the same nurse and latter approved by a medical doctor), did not provide the Board with an answer to the above question regarding the gall bladder.  Likewise, while the history taken at the January 2010 muscle examination reported that the severity of his muscle injury residuals was "mild," the examiner did not thereafter provide a medical opinion as to "whether the disability is manifested by slight, moderate, moderately severe, or severe injury to Muscle Group XIX."  In fact, for some unexplained reason the examiner specifically reported at the end of all of the examinations that medical opinions had not been requested.  Therefore, the Board finds that another remand is required to obtain answers to the above questions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Barr, supra.

In this regard, the Board notes that the December 2009 remand directed the RO to consider separate ratings for the claimant's scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008).  See Esteban, supra.  (As reported above, since the appellant filed his claim in November 2004, only the post-2002 and pre-October 2008 version of 38 C.F.R. § 4.118 is applicable to his claim.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008)).  Moreover, as noted above, the RO did in fact grant the claimant a separate 10 percent rating for the scar that was caused by the liver donation with gall bladder removal.  

However, the record also reveals that the appellant, on two occasions, developed an umbilica hernia as a result of his liver donation with gall bladder removal and the surgical repair of these umbilica hernias in 2008 and 2008 caused two additional post operative scars.  See letter from David Brams, M.D., dated in January 2009; VA examinations dated in January 2010.  Despite the foregoing, the record does not show that the RO has considered separate ratings for these additional residuals of the claimant's service connected liver donation with gall bladder removal.  See Esteban, supra; AB, supra.  Moreover, while the January 2010 muscle examiner and the addendum to the January 2010 scar examination provided VA with sufficient information to rate one of the post operative umbilica hernia scars, they do not provide sufficient information for VA to rate the second post operative umbilica hernia scar.

Therefore, a remand is also required for the RO to obtain a second addendum to the January 2010 scar examination and for the RO to thereafter adjudicate whether the claimant is entitled to separate compensable ratings for each of his post operative umbilica hernia scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805 (2008).  See 38 U.S.C.A. § 5103A(d); Barr, supra; Esteban, supra.  

While the appeal is in remand status, the claimant's contemporaneous treatment records that have not as yet been associated with the claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The AMC/RO should obtain and associate with the record the claimant's contemporaneous treatment records that have not as yet been associated with the claims file.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the January 2010 liver and gall bladder examination by an internist.  The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it had been reviewed should be added to the addendum.  As to the gall bladder, the examiner must thereafter provide an opinion as to whether the disability is manifested by "mild" or "severe" symptoms.  All findings and opinions should be set forth in detail.  A typewritten report of examination must be associated with the record and must include all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the January 2010 muscle examination by a medical doctor with the appropriate expertise.  The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it had been reviewed should be added to the addendum.  The examiner must thereafter provide an opinion as to whether the disability is manifested by slight, moderate, moderately severe, or severe injury to Muscle Group XIX (support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; synergists in strong downward movements of arm (1). Muscles of the abdominal wall: (1) Rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis; (5) quadratus lumborum).  All findings and opinions should be set forth in detail.  A typewritten report of examination must be associated with the record and must include all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain another addendum to the January 2010 scar examination by a dermatologist.  The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it had been reviewed should be added to the addendum.  In accordance with the post-2002 and pre-October 2008 AMIE worksheet for rating scars, the examiner is to thereafter provide a detailed review of the appellant's history, current complaints, and the nature and extent of his two (2) post operative umbilica hernia scars.  In addition to any other information provided pursuant to the AMIE worksheet, the examiner should provide an opinion as to the following for each of the post operative umbilica hernia scars:

i.  The exact location and size of each post operative scar.   

ii.  As to each separate scar identified, the examiner must provide an opinion as to whether the scar is a "deep scar" or caused loss of motion covers an (a) area or areas exceeding 144 square inches (929 sq. cm.), (b) area or areas exceeding 72 square inches (465 sq. cm.), (c) area or areas exceeding 12 square inches (77 sq. cm.), or (d) area or areas exceeding 6 square inches (39 sq. cm.).  

Note. A deep scar is one associated with underlying soft tissue damage.

iii.  As to each separate scar identified, the examiner must provide an opinion as to whether the scar is "superficial" and does not cause limitation of motion in an area or areas exceeding 144 square inches (929 sq. cm.). 

iv.  As to each separate scar identified, the examiner must next provide an opinion as to whether the scarring is superficial and unstable. 

v.  As to each separate scar identified, the examiner must provide an opinion as to whether the scarring is superficial and painful. 

vi.  As to each separate scar identified, the examiner must provide an opinion as to whether the scarring causes additional loss in range of motion.  

5.  After undertaking the above development, the RO/AMC should provide the claimant with updated VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 which notice includes notice of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008). 

6.  Thereafter, the RO/AMC should readjudicate the claim.  Such readjudication should take into account whether a higher rating is warranted for his disability because of decreased liver function under Diagnostic Code 7345 and/or whether separate ratings are warranted for his disability because of impairment to Muscle Group XIX under Diagnostic Code 5319, decreased liver function under Diagnostic Code 7345, gall bladder removal under Diagnostic Code 7318, and/or for each of the post operative umbilica hernia scars under Diagnostic Codes 7801 to 7805.  Esteban, supra.  Such readjudication should also take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

7.  If any of the benefits sought on appeal remain denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008) and 38 C.F.R. §§ 4.73, 4.114, Diagnostic Codes 5319, 7318, 7345 (2010).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


